                     Case[Fresno])
AO 199A (Rev. 12/11- EDCA  1:19-cr-00036-NONE                   Document
                                   Order Setting Conditions of Release     34 Filed 08/27/20 Page 1Page
                                                                                                     of1 3of         3     Pages



                                 UNITED STATES DISTRICT COURT
                                                               for the
                                           Eastern District of California

UNITED STATES OF AMERICA,
                                                                )
                           v.                                   )
                                                                )             Case No.       1:19-CR-36 NONE
SAUL QUINTANA,                                                  )


                                  ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                   United States District Court, 2500 Tulare Street, Fresno, CA 93721
                                                                                     Place



      on                                            10/20/2020 at 2:00 PM before Magistrate Judge Barbara A. McAuliffe
                                                                    Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.

DEFENDANT’S RELEASE IS DELAYED UNTIL 8/31/2020 AT 8:00 AM, AT WHICH TIME DEFENDANT WILL
BE RELEASED DIRECTLY TO A TEEN CHALLENGE STAFF MEMBER
AO 199B (Rev. 09/08-Case    1:19-cr-00036-NONE
                    EDCA [Fresno])                               Document
                                    Additional Conditions of Release (General)      34 Filed 08/27/20 Page 2 of 3 Page 2                      of    3 Pages
1:19-CR-36 NONE (USA v. Saul Quintana)

                                                ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

     (6)         The defendant is placed in the custody of:

                        Name of person or organization

            who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
            defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
            release or disappears.

                     SIGNED: ________________________________
                                       CUSTODIAN
     (7)         The defendant shall:
                 (a) report on a regular basis to the following agency:
                      Pretrial Services and comply with their rules and regulations;
                 (b) report in person to the Pretrial Services Agency on the first working day following your release from custody;
                 (c) cooperate in the collection of a DNA sample;
                 (d) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
                      without prior approval of PSO; travel restricted to , unless otherwise approved in advance by PSO.
                 (e) report any contact with law enforcement to your PSO within 24 hours;
                 (f) be released to the third-party of and you shall reside at                                    and participate in the
                      as directed by program staff and Pretrial Services;
                 (g) not associate or have any contact with:        unless in the presence of counsel or otherwise approved in advance by
                      the PSO;
                 (h) maintain or actively seek employment, and provide proof thereof to the PSO, upon request.
                 (i) refrain from possessing a firearm/ammunition, destructive device, or other dangerous weapon; additionally, you
                      shall provide written proof of divestment of all firearms/ammunition, currently under your control:
                 (j) submit to drug or alcohol testing as approved by the Pretrial Services Officer. You shall pay all or part of the costs of
                      the testing services based upon your ability to pay, as determined by the Pretrial Services Officer.
                 (k) refrain from (excessive) (any) use of alcohol, or any use of a narcotic drug or other controlled substance
                      without a prescription by a licensed medical practitioner; and you shall notify Pretrial Services immediately of any
                      prescribed medication(s). However, medical marijuana, prescribed or not, may not be used.
                 (l) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency, as
                      approved by the PSO; you shall pay all or part of the costs of the counseling services based upon your ability to pay,
                      as determined by the PSO;
                 (m) take all medications as prescribed by a licensed medical practitioner;
                 (n) report any prescriptions to the PSO within 48 hours of receipt.
                 (o) surrender any passport to the Clerk, United States District Court, and obtain no passport during the pendency of this
                      case;
                 (p) not obtain a passport or other traveling documents during the pendency of this case.
                 (q) executed a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
                      release, the following sum of money or designated property:
                 (r) post with the court the following indicia or ownership of the above-described property, or the following amount or
                      percentage of the above-described money:
                 (s) execute a bail bond with solvent sureties in the amount of $
                 (t) participate in the following Location Monitoring program component and abide by all the requirements of the
                      program, which will include having a location monitoring unit installed in your residence and a radio frequency
                      transmitter device attached to your person. You shall comply with all instructions for the use and operation of said
                      devices as given to you by the Pretrial Services Agency and employees of the monitoring company. You shall pay
                      all or part of the costs of the program based upon your ability to pay as determined by the PSO.
                       Curfew. You are restricted to your residence every day from _________ to _____________, or as adjusted
                             by the Pretrial Services office or supervising officer;
                       Home Detention. You are restricted to your residence at all times except for employment; education;
                             religious services; medical, substance abuse, or mental health treatment; attorney visits; court appearances;
                             court-ordered obligations; or other activities pre-approved by the PSO;
                       Home Incarceration. You are restricted to your residence at all times except for medical needs or treatment,
                             religious services, and court appearances pre-approved by the PSO.
                 (u) Your release on bond shall be delayed until (date & time).
                 (v) Other: Defendant released on all previously imposed terms and conditions.
                                                                      3         3
           Case 1:19-cr-00036-NONE Document 34 Filed 08/27/20 Page 3 of 3




X



    Aug 27, 2020


                                               Erica P. Grosjean, US Magistrate Judge
